Citation Nr: 0718407	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  03-34 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of surgery 
for a herniated nucleus pulposus at L5, with right leg pain, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968, and from July 1973 to January 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina.  This decision granted service 
connection for residuals of surgery, herniated nucleus 
pulposus, L5 with right leg pain and assigned a 20 percent 
disability evaluation effective February 1, 1993.

The Board remanded the veteran's appeal for further 
development in March 2005. 


VACATUR

On March 22, 2007, the Board entered a decision in this 
appeal denying the benefit sought.  Unfortunately, the Board 
rendered that decision prior to affording the appellant the 
opportunity to present testimony at a Board hearing.  It 
appears that he had requested a hearing before a travel Board 
in October 2006, but his request was not associated with the 
claims folder.  Accordingly, the Board will vacate the March 
22, 2007 decision pursuant to 38 C.F.R. § 20.904 (2006) in 
order to ensure due process.


ORDER

The Board decision of March 22, 2007, in the above-captioned 
appeal, is vacated.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


